Citation Nr: 1718117	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability, claimed as low back pain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO continued the denial of service connection for back pain.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.  

In January 2015 and August 2015, the Board remanded the claim for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as last reflected in a May 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the Veteran was previously represented by State of Hawaii, Office of Veterans' Services, as reflected in a January 2016 VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative.  However, in a letter received in August 2016-prior to recertification of the appeal to the Board-the Veteran's representative informed VA that it was withdrawing its representation of the Veteran.  While it is unclear whether the Veteran was provided a copy of the withdrawal, he was informed by the AOJ in a letter dated April 2017 that he was unrepresented, and provided information as to appointing a representative.  To date, the Veteran has not yet appointed another representative; however, as the matter on appeal is being remanded for further development, he will have further opportunity to do so, if he so desires.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In August 2015, the Board remanded this claim, inter alia, to obtain an addendum opinion addressing the etiology of the Veteran's diagnosed low back disabilities.  The examiner was to opine as to whether it was at least as likely as not that any disability was related to service.  In rendering the opinion, the examiner was to consider and discuss pertinent medical evidence, lay assertions and the assertions of continuity of symptoms since service.

In November 2015, an addendum opinion was provided . The examiner offered no opinion expressly addressing the likelihood that a back disability was related to service.  Rather, the examiner stated when the she examined the Veteran, he attributed his low back pain to his fall from a bunk in service.  She further stated that in 2010, the Veteran attributed back pain to carrying ammunition boxes in the fields.  Then, she stated that there is no evidence of a significant back injury in the Veteran's service treatment records.  The examiner also indicated that back pain from a specific etiology, such as from an accident or disease, can be identified, but this is uncommon.  She stated that the Veteran is a truck driver, which would have put additional strain on his back.  Finally, the examiner noted that the major factors in back pain are aging, obesity, wear and tear.

The Board finds that the addendum opinion provided is not sufficiently responsive to the prior remand directives.  First, the examiner offered no specific opinion as to the likelihood that a low back disability was related to service.  Second, while the examiner discussed that the Veteran carried ammunition boxes in service, she merely stated that the Veteran had previously stated that his low back disability was caused by his in-service fall from a bunk.  The examiner did not consider that both the in-service fall from a bunk and the carrying of ammunition boxes could have contributed to his present low back disability.  Third, the examiner stated that wear and tear is a major factor in back pain, but does not address how, if at all, the Veteran's carrying of ammunition boxes may have contributed to his current low back pain.  Finally, the examiner did not comment on the Veteran's reports of continuity of symptomatology.

Given the deficiencies discussed above, the Board determines that substantial compliance with those remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  Under these circumstances, a remand is necessary to obtain another addendum opinion from the March 2015 VA examiner.  If the prior examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary.

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim. See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran (and any properly designated representative) a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain from the March 2015 VA examiner an addendum opinion from addressing the etiology of the Veteran's diagnosed low back disorders. 

If the March 2015 VA examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, f one is deemed necessary is the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) , to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed low back disability currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to particularly include the complaints of lower back pain and assessments noted therein.

In rendering each requested opinion, addressing the above, the examiner must consider and discuss all pertinent medical evidence (to include the March 1989 and January 1991 service treatment records) and all lay assertions (to include statements by the Veteran's girlfriend; the Veteran's assertions to carrying heavy ammunition during service, and falling from a bunk bed on his back; and his assertions as to continuity of back symptoms since service). 

 In determining the relationship, if any, between in-service events and current disability, the examiner must consider the combined effect of the Veteran's fall from a bunk and carrying heavy ammunition during service are related to his current low back disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his girlfriend is competent to report her observations, and such reports must specifically be acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran (and any properly designated representative) an SSOC that includes clear reasons and bases for all determinations, and afford him (or them) an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

